Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 12/01/2021 have been fully considered and are persuasive. 

3.	Applicant's remarks and amendments submitted on 12/01/2021 for application number 16/347,175 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
5.	Claims 1-4, 6-12 and 14-20 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:


Doran et al. (US Pub. No. US 2012/0143761 A1) provides social network payments includes receiving a request to make a payment. The request is associated with a social network payer and a social network payee. It is determined that the social network payer is associated with a first payment provider identifier and an authorization token, and a second payment provider identifier for the social network payee is then retrieved using the authorization token. 

Youdale et al. (US Pub. No. US 2016/0308995 A1) provides computing system for processing dormant virtual access devices e.g. virtual payment device installed on mobile devices such as mobile phones e.g. cellular phones. Uses include but not limited to personal computers (PCs), personal digital assistant (PDA), tablet computers, net books, laptop computers, personal music players, hand-held specialized readers, wearable devices e.g. watches, vehicles e.g., cars, etc. 

Jamkhedkar et al. (patent No.: US 11,216,791 B2) discloses the tokens may be generated prior to transaction processing for a transaction between the user and the merchant, which may be stored to the digital wallet cloud for 

Reasons for Allowance 
8.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “…  retrieving, by the directory service computer, a virtual access identifier based on the identifying information; and transmitting a request, by the directory service computer to the token service computer, that the access token be provisioned, wherein the request comprises the virtual access identifier, and the token service computer thereafter: receives the request for the access token; determines the access token associated with the virtual access identifier; and provisions the user device or an application computer associated with the user device with the access token”, as recited in claim 1, “… retrieve a virtual access identifier based on the identifying information, and transmit a request, by the directory service computer to the token service computer, that the access token be provisioned, wherein the request comprises 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,9 and 15. For this reason, the specific claim limitations recited in independent claims 1,9 and 15 taken as whole are found to be novel and allowable.  


Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





A.G.
March 2, 2022
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434